DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-14), Species A (Figs. 1A-1B) in the reply filed on 9/16/2022 is acknowledged.
Claims 15-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/16/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: fixing means in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 12, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-6 recite “an average direction of the linear guiding element” which renders claims 2-6 indefinite. Claims 2-6 are interpreted to refer to a longitudinal direction, or the like. 
Claims 12, 14 recites the limitation "the temperature swing separation columns".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takagi (JP 09273827).  
Regarding claim 1, 
Referring to Figs. 2, 9, Takagi teaches an adsorption heat exchanger part (see par. 1) comprising: a linear guiding element 12; and a plurality of planar structures 2-a that include fins 1, wherein each of the planar structures is: mounted on the linear guiding element via a joint element 4, the joint element configured to cooperate with the linear guiding element to form a slider joint (e.g. capable of being slid along the joint element, see par. 7), coated with an adsorbent coating 3 (see par. 7), and fixed on the linear guiding element, at a respective position, by a fixing means 8, 9 *see oar. 7( that restricts linear sliding movement of each of the planar structures to form an arrangement of coated planar structures that are stacked along the linear guiding element.
Regarding claim 9,
Takagi teaches wherein the planar structures are shaped as discs. 
Regarding claim 10, 
Takagi teaches an adsorption heat exchanger system (see, e.g. Figs. 1-2, 10) comprising adsorption heat exchanger parts (see, e.g., Figs. 1-2, 10). The remaining subject matter of claim 10 is directed towards essentially the same subject matter as claim 1 and has been addressed in the rejection of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi in view of Golparvar et al (Optimum fin spacing of finned tube adsorber bed heat exchangers in an exhaust gas-driven adsorption cooling system).
Regarding claim 2,
Although Takagi teaches that the gap between each pair of consecutive ones of the fixed planar structures plays an important role as a vapor flow path (see par. 7), Takagi does not teach wherein an average gap between each pair of consecutive ones of the fixed planar structures is between 500 and 900 um, the gap measured along an average direction of the linear guiding element.
Golparvar, directed to the optimum fin spacing of an adsorption heat exchanger part, teaches that an average gap between a pair of consecutive ones of fins of an adsorption heat exchanger (see Fig. 2) affects at least the Coefficient of Performance (COP) or SCP (Specific Cooling Power) of an annular finned tube adsorber bed (see Figs. 4b, 5). Therefore, the average gap (e.g. fin spacing) between each pair of consecutive ones of the fixed planar structures is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the COP or SCP is affected and changes as a function of fin spacing. Therefore, since the general conditions of the claim, i.e. an average gap between each pair of consecutive ones of the fixed planar structures was disclosed in the prior art by Golparvar, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the filing date of the invention to provide an average gap between each pair of consecutive ones of the fixed planar structures is between 500 and 900 um, the gap measured along an average direction of the linear guiding element.
 Regarding claim 3,
Takagi does not teach wherein an average thickness of the coated planar structures is between 300 and 700 um, the thickness measured along an average direction of the linear guiding element.
Referring to Fig. 2, Golparvar teaches that the average thickness of a planar structure (e.g. an annular fin), affects the fin spacing (e.g. and average gap between a pair of consecutive ones of fins, wherein the thicker the annular fins, the less spacing between adjacent fins, and vice versa). The average gap between a pair of consecutive ones of fins of an adsorption heat exchanger (see Fig. 2) affects at least the Coefficient of Performance (COP) or SCP (Specific Cooling Power) of an annular finned tube adsorber bed (see Figs. 4b, 5). Therefore, the average thickness of the coated planar structures which affects the average gap (e.g. fin spacing) between each pair of consecutive ones of the fixed planar structures is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the COP or SCP is affected and changes as a function of fin thickness which affects a fin spacing. Therefore, since the general conditions of the claim, i.e. an average thickness of the coated planar structure was disclosed in the prior art by Golparvar, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the filing date of the invention to provide an average thickness of the coated planar structures of between 300 and 700 um, the thickness measured along an average direction of the linear guiding element.
Claim(s) 4, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi in view of Freni et al (Characterization of Zeolite-Based Coatings for Adsorption Heat Pumps.).
Regarding claim 4,
Takagi does not teach wherein an average thickness of the adsorbent coating is between 60 and 180 um, the thickness measured along an average direction of the linear guiding element.
Freni, directed to an idea adsorber heat exchanger design (see par. 2.1) teaches wherein the thickness of an adsorbent coating affects the vapour diffusion through the coating (see par. 2.2). Indeed, Freni specifically teaches the use of an adsorbent coating that is between 60 and 180 um thick (e.g. 0.06 to 0.18 mm thick, see table 2.3). Therefore, the (average) thickness of the adsorbent coating is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the (average) thickness affects the vapour diffusion through the coating.  Therefore, since the general conditions of the claim, i.e. that the (average) thickness of an adsorbent coating for adsorbent heat exchangers was disclosed in the prior art by Freni ,it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the filing date of the invention to provide an average thickness of the adsorbent coating is between 60 and 180 um, the thickness measured along an average direction of the linear guiding element.
Regarding claims 7-8, 
Takagi teaches wherein the adsorbent can comprise zeolite (see par. 6), but does not teach wherein, wherein the adsorbent coating comprises a micro pore zeolite, wherein the adsorbent coating comprises (SiO2)x(Al203)y(P205)z (e.g. zeolite SAPO 34).
Freni teaches that the use of zeolite SAPO 34 as an adsorbent is well known in the art, and results in high porosity and enhanced equivalent adsorbent thermal conductivity (see page 40, par. 1). 
Since it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07), it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Takagi by Freni and arrive at the claimed invention in order to provide a known adsorbent which results in a coating with high porosity and enhanced equivalent adsorbent thermal conductivity.
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi in view of Jones (US 5388637).
Regarding claim 5,
Takagi teaches wherein the linear guiding element has a cylindrical shape (see Fig. 2) but does not teach that the linear guiding element is specifically having an average outer diameter that is between 0.8 and 1.2 cm, the diameter measured perpendicularly to an average direction of the linear guiding element.
Jones, directed to adsorption heat exchanger, teaches wherein a linear guiding element has an average outside diameter of between 1 to 7 inches (see col 7, lines 53-56). The average outer diameter of the linear guiding element is thereby recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the average outer diameter affects the amount of amount of heating medium capable of flowing through the linear guiding element, while also affecting the overall size of the adsorption heat exchanger part. 
Therefore, since the general conditions of the claim, i.e. that the average outer diameter of the linear guiding element is some measurement was disclosed in the prior art by Jones , it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the filing date of the invention to provide the linear guiding element to have an average outer diameter that is between 0.8 and 1.2 cm, the diameter measured perpendicularly to an average direction of the linear guiding element.
Regarding claim 6, 
Takagi teaches wherein the linear guiding element is a hollow tube (see Fig. 2), but does not teach the linear guiding element has an average axial thickness that is between 350 and 450 um, wherein the axial thickness is measured radially, in a plane perpendicular to the average direction of the linear guiding element.
Jones teaches that a linear guiding element has an average axial thickness (e.g. a wall thickness) that is between 0.02 and 0.2 inches (See col 7, lines 53-56). 
The average axial thickness of the linear guiding element is thereby recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the average axial thickness affects the amount of amount of heat exchanger with the heat medium flowing through the linear guiding element. 
Therefore, since the general conditions of the claim, i.e. that the average axial thickness of the linear guiding element is some measurement was disclosed in the prior art by Jones , it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the filing date of the invention to provide the linear guiding element having an average axial thickness that is between 350 and 450 um, wherein the axial thickness is measured radially, in a plane perpendicular to the average direction of the linear guiding element.
Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi in view of Kawai (US 20030000385).
Regarding claim 11, 
Takagi does not teach wherein the system further comprises one or more temperature swing separation columns, each including one or more of the adsorption heat exchanger parts.
Kawai, directed to a separation procures utilizing adsorbent such as zeolite (see par. 74), teaches one or more more temperature swing separation columns 81a-81b (see par. 74). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Takagi by Kawai such that the system further comprises one or more temperature swing separation columns, each including one or more of the adsorption heat exchanger parts with the motivation of separating and purifying a gas (see Kawai, abstract), while utilizing a heat exchanger with reduced thermal resistance (see Takagi, par. 4). 
Regarding claim 12, 
Takagi as modified above teaches wherein the system comprises two or more of the temperature swing separation columns 81a-81b, in which one of the temperature swing separation columns is connected to another one of the temperature swing separation columns (see Kawai Fig. 9), and is configured to drive the another one of the temperature swing separation columns with waste heat from the one of the temperature swing separation columns, in operation (e.g. via valves 84a-84b or 82a-82b, see Kawai, pars. 74-75).
Regarding claim 13, 
Takagi as modified above teaches wherein the system is configured to separate carbon dioxide from one or more other gases (see Kawai, pars. 74-75). 
Regarding claim 14,
Takagi as modified above does not teach wherein the system further includes a power station, and the temperature swing separation columns of the system are configured so as to be driven by waste heat from the power station. 
However, the examiner takes official notice that the use of, and advantages of, a power station would be well known to one of ordinary skill in the art; it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Takagi as modified above to comprise a power station, and the temperature swing separation columns of the system are configured so as to be driven by waste heat from the power station with the motivation of obtaining the power of the power station, while also recycling the useful waste heat from said power station. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ruch and Rockenfeller teach that a gap between consecutive fins of an adsorption heat exchanger is a results effective variable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763